                           UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF NEW YORK


CHRISTA McAULIFFE INTERMEDIATE
SCHOOL PTO, INC.; CHINESE                       _____ Civ. __________ (_____)
AMERICAN CITIZENS ALLIANCE OF
GREATER NEW YORK; ASIAN
AMERICAN COALITION FOR                            DECLARATION OF
EDUCATION; PHILLIP YAN HING                     CHRISTOHER M. KIESER
WONG; YI FANG CHEN; and CHI WANG,

                                  Plaintiffs,

              -against-

BILL DE BLASIO, in his official capacity as
Mayor of New York; and RICHARD A.
CARRANZA, in his official capacity as
Chancellor of the New York City Department
of Education,

                            Defendants.
_____________________________________
       I, Christopher M. Kieser, declare:

       1.      The facts set forth in this declaration are based on my personal knowledge and, if

called as a witness, I could and would competently testify thereto under oath.

       2.      I am an attorney for Plaintiffs Christa McAuliffe Intermediate School PTO, Inc., et

al. My office address and telephone number are: Pacific Legal Foundation, 930 G Street,

Sacramento, California 95814; 916.419.7111.

       3.      To present to the Court the data central to Plaintiffs’ claims in this case, I used New

York City’s Demographic Snapshot, an Excel file located at http://infohub.nyced.org/docs/default-

source/default-document-library/demographicsnapshot201314to201718public_final.xlsx.

       4.      To create Exhibits 1 through 4, I started with the Demographic Snapshot and

removed extraneous data, as explained here.

       5.      Exhibit 1 includes racial and poverty data for every New York City public school

with eighth grade enrollment in 2017-18. To create this exhibit, I started with the school-by-school

Demographic Snapshot data and removed all schools without eighth grade enrollment. I then

removed all rows relating to other years and all columns with data not relevant to the claims

presented in this case.

       6.      Exhibit 2 includes racial and poverty data for every New York City public school

with eighth grade enrollment in 2016-17. To create this exhibit, I started with the school-by-school

Demographic Snapshot data and removed all schools without eighth grade enrollment. I then

removed all rows relating to other years and all columns with data not relevant to the claims

presented in this case.




                                                 1
       7.        Exhibit 3 includes Citywide racial and poverty data for the past five years. To create

this exhibit, I started with the Citywide Demographic Snapshot and removed all columns

containing data not relevant to the claims presented in this case.

       8.        Exhibit 4 includes racial and demographic data for the Specialized High Schools in

2017-18. To create this exhibit, I started with the school-by-school Demographic Snapshot data

and removed all schools other than the Specialized High Schools, and all years other than 2017-

18. Then I removed all columns with data not relevant to the claims presented in this case.

       9.        Exhibit 5 is an identical copy of the NOTES tab on the City’s Demographic

Snapshot Excel file. It provides the City’s method of calculating a school’s Economic Need Index.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, and that this declaration was executed on this 11th day of December, 2018, in South

Bend, Indiana.

                                              Respectfully Submitted,

                                                            S/ Christopher M. Kieser____________
                                              JOSHUA P. THOMPSON, Cal. Bar No. 250955*
                                              WENCONG FA, Cal. Bar No. 301679*
                                              OLIVER J. DUNFORD, Cal Bar No. 320143*
                                              CHRISTOPHER M. KIESER, Cal. Bar. No. 298486*
                                              Pacific Legal Foundation
                                              930 G Street
                                              Sacramento, CA 95814
                                              Telephone: (916) 419-7111
                                              Facsimile: (916) 419-7747
                                              E-Mail: JThompson@pacificlegal.org
                                              E-Mail: WFa@pacificlegal.org
                                              E-Mail: ODunford@pacificlegal.org
                                              E-Mail: CKieser@pacificlegal.org

                                              Counsel for Plaintiffs

                                              *Pro Hac Vice Motions Pending




                                                   2
